Citation Nr: 1416259	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  12-19 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran had active service from October 1978 to October 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

Jurisdiction over the Veteran's claims file has been transferred to the RO in Reno, Nevada. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2013, the Veteran was afforded a videoconference hearing before a Veterans Law Judge who is no longer with the Board.  In February 2014, the Veteran was notified that he had a right to another hearing.  38 U.S.C.A. § 7107(c) (West 2002).  Thereafter, in a statement, received in March 2014, the Veteran stated that he desired to have a videoconference hearing before another Veterans Law Judge at the RO. 

Given the foregoing, the appellant must be scheduled for the next available videoconference hearing at the RO in Reno, Nevada, before a VLJ from the Board.  See 38 C.F.R. §§ 20.700(e), 20.703, 20.704 (2013); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing before a member of the Board at the Reno, Nevada, VA RO, in the order that the first request was received.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


